EXHIBIT 10.4

THIS EXCHANGE AGENT AGREEMENT (this “Agreement”) between Energy Partners, Ltd.,
a Delaware corporation (the “Company”), and Mellon Investor Services LLC
(operating with the service name BNY Mellon Shareowner Services), a New Jersey
limited liability company (“Agent”), is dated as of September 15, 2009.

WHEREAS, on May 1, 2009, the Company and certain of its subsidiaries filed
voluntary petitions for reorganization (the “Chapter 11 Cases”) under Chapter 11
of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., as amended, in
the United States Bankruptcy Court for the Southern District of Texas, Houston
Division (the “Bankruptcy Court”);

WHEREAS, on August 3, 2009, the Bankruptcy Court issued a confirmation order
(the “Confirmation Order”) confirming the Company’s Second Amended Joint Plan of
Reorganization, as modified as of July 31, 2009 and as further modified by the
Confirmation Order (the “Plan”);

WHEREAS, pursuant to the Plan, (i) the Company’s 8.75% unsecured notes due 2010,
9.75% senior unsecured notes due 2014, Senior Floating Notes due 2013
(collectively, the “Senior Notes”), (ii) shares of issued and outstanding
Company common stock, par value $0.01 per share (“Old Shares”), and
(iii) stock-settled restricted stock units issued pursuant to the Company’s
existing long-term incentive plans deemed vested under the Plan (the “RSUs”),
will be exchanged (the “Exchange”) for shares of new Company common stock, par
value $0.01 per share (“New Shares”);

WHEREAS, pursuant to Section 5.03 of the Plan, as of the effective time of the
Exchange (the “Effective Time”), certificates representing Old Shares that have
not been previously surrendered to the Agent shall be deemed to have been
surrendered; and

WHEREAS, in accordance with, and subject to, the terms and conditions set forth
in this Agreement, the Company desires to appoint the Agent as exchange agent
for the Exchange, and the Agent desires to accept such appointment.

1. Appointment; Exchange.

(a) In accordance with, and subject to, the terms and conditions set forth in
this Agreement, the Company hereby appoints Agent to act as exchange agent with
respect to the Exchange, and Agent hereby accepts such appointment.

(b) The Company shall inform Agent of the Effective Time at least three
(3) business days prior thereto.

(c) Prior to the Effective Time, the Company shall deliver to Agent, or cause to
be delivered to Agent, a letter certifying the registered holders of the Senior
Notes and the aggregate amount of principal outstanding under the Senior Notes
(the “Senior Notes Letter”).

 

1



--------------------------------------------------------------------------------

(d) Prior to the Effective Time, the Agent shall prepare a list of holders of
record of Old Shares as of the close of business on the date immediately
preceding the date on which the Effective Time is to occur (the “Record
Stockholder List”), which shall include each such holder’s name, address,
taxpayer identification number and amount of Old Shares held.

(e) Prior to the Effective Time, the Company will furnish the Agent with written
instructions (the “Company Instructions”) from an authorized representative
which shall include (i) the rates at which each of the Senior Notes, Old Shares
and RSUs shall be exchangeable into the New Shares, (ii) a list of holders of
RSUs setting forth each such holder’s name, address and settlement amounts in
Old Shares in respect of each such holder’s RSUs (the “RSU List”), (iii) an
instruction to close the transfer books for the Old Shares at the Effective
Time, (iv) instructions to perform the Exchange in accordance with Section 1(f)
of this Agreement and (v) instructions to create a balance account for the
benefit of unexchanged holders for the number of New Shares to be issued in
exchange for the Senior Notes, Old Shares and the RSUs at the Effective Time.

(f) Subject to the terms and conditions of this Agreement and the Company’s
confirmation of the Effective Time pursuant to Section 1(b) hereof, and in
accordance with the Company Instructions, Agent in its capacity as exchange
agent hereunder shall:

(i) with respect to the Senior Notes, (1) credit the appropriate number of
book-entry New Shares to holders of Senior Notes as set forth in the Senior
Notes Letter and (2) mail a transaction notice reflecting such credit (along
with a notice stating that the Senior Notes were deemed cancelled as of the
Effective Time) to each such holder of Senior Notes;

(ii) with respect to certificated Old Shares:

(A) (1) debit all certificated Old Shares reflected in the stockholder accounts
of holders of record of certificated Old Shares at the Effective Time as set
forth in the Record Stockholder List, (2) credit the appropriate number of
book-entry New Shares to each holder of certificated Old Shares at the Effective
Time as set forth in the Record Stockholder List and (3) mail a transaction
notice reflecting such credit (along with a notice stating that the certificates
representing Old Shares were deemed cancelled as of the Effective Time) to each
such holder of Old Shares; and

(B) accept any certificates representing Old Shares sent by holders of record of
Old Shares, provided that, for the avoidance of doubt, the receipt of such
certificates of Old Shares shall not be a condition to Agent’s obligations set
forth in Section 1(f)(ii)(A);

(iii) with respect to book-entry Old Shares, (1) debit all book-entry Old Shares
held in the stockholder accounts of holders of record of book-entry Old Shares
at the Effective Time as set forth in the Record Stockholder List, (2) credit
the appropriate number of book-entry New Shares to each holder of book-entry Old

 

2



--------------------------------------------------------------------------------

Shares and (3) mail a transaction notice reflecting such credit (along with a
notice stating that the book-entry Old Shares were deemed cancelled as of the
Effective Time) to each such holder of Old Shares; and

(iv) with respect to the RSUs, (1) credit the appropriate number of book-entry
New Shares to each holder of RSUs as set forth in the RSU List and (2) mail a
transaction notice reflecting such credit (along with a notice stating that the
RSUs were deemed cancelled as of the Effective Time) to each such holder of
RSUs.

2. Treasury Shares. The Company shall, at or prior to the Effective Time,
provide to Agent a written list of all Old Shares held in treasury to be
cancelled as of the Effective Time, indicating whether such treasury shares are
certificated, in book-entry form or registered through a brokerage account. At
or prior to the Effective Time, the Company shall deliver any and all
certificates representing such treasury shares to Agent for proper cancellation.
The Company hereby authorizes and instructs Agent to cancel all such treasury
shares delivered to Agent hereunder in certificated form or maintained by Agent
in book-entry.

3. Fractional Shares. No fractional shares of the New Shares will be issued in
the Exchange. Whenever any distribution to a particular holder would otherwise
call for distribution of a fraction of a share of the New Shares, such number of
New Shares to be distributed shall be rounded up or down to the nearest whole
number and such holder shall receive no separate consideration for such
fractional shares.

4. Treatment of Restrictive Legends. All New Shares issued in exchange for Old
Shares may be issued without restrictive legend(s).

5. Cancellation and Debit of Old Shares. As of the Effective Time, Agent will
become the sole recordkeeping agent for the Old Shares, and shall maintain such
records in accordance with its standard practices. At the Effective Time,
(a) any certificates representing Old Shares surrendered to Agent prior to the
Effective Time shall be canceled by the Agent, (b) any certificates representing
Old Shares deemed surrendered at the Effective Time pursuant to Section 5.03 of
the Plan shall be deemed canceled by Agent and (c) the book-entry Old Shares
held in the stockholder account of the applicable holder will be debited, and
such cancellation or debit shall be reflected within the records maintained by
Agent.

6. Report of Exchange Activity. Within ten (10) business days of the Effective
Time, Agent will prepare and provide to the Company a report setting forth in
tabular form (i) the name and address of each holder of Senior Notes, Old Shares
and RSUs as of the Effective Time; (ii) the aggregate principal amount
outstanding with respect to any Senior Notes held by such holder, the number of
Old Shares held by such holder and the number of RSUs held by such holder, as
applicable, and (iii) the number of New Shares issued to such holder.

 

3



--------------------------------------------------------------------------------

7. Tax Reporting. Should any issue arise regarding federal income tax reporting
or withholding, Agent shall take such reasonable action as the Company may
reasonably request in writing. Such action may be subject to additional fees.

8. Authorizations and Protections. As agent for the Company hereunder, Agent:

(a) shall have no duties or obligations other than those specifically set forth
herein or as may subsequently be agreed to in writing by Agent and the Company;

(b) shall have no obligation to conduct the Exchange unless the Company shall
have provided a sufficient number of New Shares;

(c) shall be regarded as making no representations and having no
responsibilities as to the validity, sufficiency, value, or genuineness of any
certificates or the Old Shares represented thereby surrendered or deemed
surrendered hereunder or New Shares issued in exchange therefor, and will not be
required to or be responsible for and will make no representations as to the
validity, sufficiency, value or genuineness of the Exchange;

(d) shall not be obligated to take any legal action hereunder; if, however,
Agent determines to take any legal action hereunder, and where the taking of
such action might, in Agent’s judgment, subject or expose it to any expense or
liability, Agent shall not be required to act unless it shall have been
furnished with an indemnity satisfactory to it;

(e) may reasonably rely on and shall be fully authorized and protected in acting
or failing to act upon any certificate, instrument, opinion, notice, letter,
telegram, telex, facsimile transmission or other document or security delivered
to Agent and reasonably believed by Agent to be genuine and to have been signed
by the proper party or parties;

(f) shall not be liable or responsible for any recital or statement contained in
the Plan or any other documents relating thereto;

(g) shall not be liable or responsible for any failure of the Company or any
other party to comply with any of its obligations relating to the Plan,
including without limitation obligations under applicable securities laws;

(h) shall not be liable to any holder of Old Shares for any New Shares or
dividends thereon;

(i) may reasonably rely on and shall be fully authorized and protected in acting
or failing to act upon (i) the written, telephonic, electronic or oral
instructions of any authorized representative of the Company with respect to any
matter relating to Agent acting as exchange agent pursuant to this Agreement;
(ii) any guaranty of signature by an “eligible guarantor institution” that is a
member or participant in the Securities Transfer Agents Medallion Program or
other comparable “signature guarantee program” or insurance program in addition
to, or in substitution for, the foregoing; or (iii) any law, act, regulation or
any interpretation of the same even though such law, act, or regulation may
thereafter have been altered, changed, amended or repealed;

 

4



--------------------------------------------------------------------------------

(j) may consult counsel satisfactory to Agent (including internal counsel), and
the advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by Agent
hereunder in good faith and in reliance upon the advice of such counsel;

(k) may perform any of its duties hereunder either directly or by or through
agents or attorneys and Agent shall not be liable or responsible for any
misconduct or negligence on the part of any agent or attorney appointed with
reasonable care hereunder; and

(l) is not authorized, and shall have no obligation, to pay any brokers,
dealers, or soliciting fees to any person.

9. Indemnification. The Company shall indemnify Agent for, and hold Agent
harmless from and against, any loss, liability, claim (whether with or without
basis in fact or law), demand, cost or expense (collectively, “Loss”) arising
out of or in connection with Agent’s duties under this Agreement or this
appointment, including the costs and expenses of defending itself against any
Loss or enforcing this Agreement, except to the extent that such Loss shall have
been determined by a court of competent jurisdiction to be a result of Agent’s
gross negligence or intentional misconduct.

10. Limitation of Liability.

(a) In the absence of gross negligence or intentional misconduct on its part,
Agent shall not be liable for any action taken, suffered, or omitted by it or
for any error of judgment made by it in the performance of its duties under this
Agreement. Anything in this Agreement to the contrary notwithstanding, in no
event shall Agent be liable for special, indirect, incidental, consequential or
punitive losses or damages of any kind whatsoever (including but not limited to
lost profits), even if Agent has been advised of the possibility of such losses
or damages and regardless of the form of action. Any liability of Agent will be
limited in the aggregate to the amount of fees paid by the Company hereunder.

(b) If any question or dispute arises with respect to the proper interpretation
of this Agreement or Agent’s duties hereunder or the rights of the Company or of
any stockholders, Agent shall not be required to act and shall not be held
liable or responsible for failing or refusing to act until the question or
dispute has been (i) judicially settled (and Agent may, if it deems it
advisable, but shall not be obligated to, file a suit in interpleader or for a
declaratory judgment for such purpose) by a final judgment of a court of
competent jurisdiction that is binding on all stockholders and parties
interested in the matter and is no longer subject to review or appeal, or
(ii) settled by a written document in form and substance satisfactory to Agent
and executed by the Company and each such stockholder and party.

 

5



--------------------------------------------------------------------------------

11. Representations, Warranties and Covenants. The Company represents, warrants
and covenants that (a) it is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, (b) the making and
consummation of the Plan and the performance of all transactions contemplated
thereby (including without limitation this Agreement) have been duly authorized
by all necessary corporate action and do not and will not conflict with,
violate, result in a breach of or constitute a default under the certificate of
incorporation or bylaws of the Company, any law or regulation, any order or
decree of any court or public authority having jurisdiction, or any mortgage,
indenture, contract, agreement or undertaking to which it is a party or is
bound, (c) this Agreement has been duly executed and delivered by the Company
and constitutes its legal, valid, binding and enforceable obligation, (d) the
Exchange will comply in all material respects with all applicable requirements
of law and (e) to the best of its knowledge, there is no litigation pending or
threatened as of the date hereof in connection with the Exchange.

12. Notices. All notices, demands and other communications given pursuant to the
terms and provisions hereof shall be in writing, shall be deemed effective on
the date of receipt, and may be sent by overnight delivery services, or by
certified or registered mail, return receipt requested to:

 

If to the Company:

  

with an additional copy to:

Energy Partners, Ltd.

201 St. Charles Ave., Suite 3400

New Orleans, Louisiana, 70170-1026

Attn: John H. Peper

  

Vinson & Elkins L.L.P.

Trammell Crow Center

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attn: Paul E. Heath

If to Agent:

  

with an additional copy to:

Mellon Investor Services LLC

480 Washington Blvd, 27th Floor

Jersey City, NJ 07310

Attn: Event Manager

  

Mellon Investor Services LLC

480 Washington Blvd, 29th Floor

Jersey City, NJ 07310

Attn: Legal Department

13. Information Agent. In its capacity as information agent, Agent shall (if
required): assist in coordination of all printing activities and advertisement
placement; establish contacts with brokers, dealers, banks and other nominees on
behalf of the Company; determine material requirements and assist in document
review; facilitate the distribution of materials to registered and, if
applicable, beneficial owners; provide a dedicated toll-free line for all
shareholder queries; and provide status reporting to the Company’s management.

 

6



--------------------------------------------------------------------------------

14. Confidentiality.

(a) In connection with Agent’s appointment hereunder, each party will obtain
confidential information related to the other party or its stockholders that is
not available to the general public (“Confidential Information”), which
Confidential Information shall include the terms and conditions of this
Agreement and the Exhibits attached hereto. Each party agrees that the
Confidential Information shall be held and treated by it, its directors,
officers, employees, affiliates, agents and subcontractors (collectively,
“Representatives”) in confidence and, except as hereinafter provided, shall not
be disclosed in any manner whatsoever except as otherwise required by law,
regulation, subpoena or governmental authority. Confidential Information shall
be used by each party and its Representatives only for the purposes for which
provided and shall be disclosed by such party only to those Representatives who
have a need to know in order to accomplish the business purpose in connection
with which the Confidential Information has been provided. Confidential
Information does not include information that (i) is now or subsequently becomes
generally available to the public through no fault or breach on the part of the
receiving party; (ii) the receiving party had rightfully in its possession prior
to disclosure to it by the disclosing party; (iii) is independently developed by
the receiving party without the use of or reference to any Confidential
Information; or (iv) the receiving party rightfully obtains on a
non-confidential basis from a source other than the disclosing party who has the
right to transfer or disclose it.

(b) In connection with the provision of services under this Agreement, the
Company may direct Agent to release information, including non-public personal
information (“NPPI”), as defined in Title V of the Gramm Leach Bliley Act and
the regulations issued thereunder (including but not limited to Regulation P of
the Board of Governors of the Federal Reserve) to the Company’s agents or other
third party service providers, including, without limitation, broker/dealers,
custodians and depositories. In addition, the Company consents to the release of
information, including NPPI, (i) to any of Agent’s Representatives in connection
with the services provided hereunder and (ii) as required by law, regulation,
subpoena or governmental authority. Agent shall not be liable for the release of
information in accordance with the foregoing provisions.

15. Compensation and Expenses.

(a) The Company shall pay to Agent compensation in accordance with the fee
schedule attached as Exhibit A hereto, together with reimbursement for
reasonable fees and disbursements of counsel, regardless of whether any Old
Shares are surrendered to Agent, for Agent’s services as exchange agent
hereunder.

(b) The Company shall be charged for certain expenses advanced or incurred by
Agent in connection with Agent’s performance of its duties hereunder. Such
charges include, but are not limited to, stationery and supplies, such as
checks, envelopes and paper stock, as well as any disbursements for telephone
and document creation and delivery. While Agent endeavors to maintain such
charges (both internal and external) at competitive rates, these charges may not
reflect actual out-of-pocket costs, and may include handling charges to cover
internal processing and use of Agent’s billing systems.

 

7



--------------------------------------------------------------------------------

(c) All amounts owed to Agent hereunder are due within thirty (30) days of the
invoice date. Delinquent payments are subject to a late payment charge of one
and one half percent (1.5%) per month commencing forty-five (45) days from the
invoice date. The Company agrees to reimburse Agent for any attorney’s fees and
any other costs associated with collecting delinquent payments.

(d) No provision of this Agreement shall require Agent to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder or in the exercise of its rights.

16. Termination. Either party may terminate this Agreement upon thirty (30) days
prior written notice to the other party. Unless so terminated, this Agreement
shall continue in effect until all Old Shares have been exchanged. In the event
of such termination, the Company will appoint a successor exchange agent and
inform Agent of the name and address of any successor exchange agent so
appointed, provided that no failure by the Company to appoint such a successor
exchange agent shall affect the termination of this Agreement or the discharge
of Agent as exchange agent hereunder. Upon any such termination, Agent shall be
relieved and discharged of any further responsibilities with respect to its
duties hereunder. Upon payment of all outstanding fees and expenses hereunder,
Agent shall promptly forward to the Company or its designee any certificates for
Old Shares or other document that Agent may receive after its appointment has so
terminated.

17. Force Majeure. Agent shall not be liable for any failures, delays or losses,
arising directly or indirectly out of conditions beyond its reasonable control
including, but not limited to, acts of government, exchange or market ruling,
suspension of trading, work stoppages or labor disputes, fires, civil
disobedience, riots, rebellions, storms, electrical or mechanical failure,
computer hardware or software failure, communications facilities failures
including telephone failure, war, terrorism, insurrection, earthquakes, floods,
acts of God or similar occurrences.

18. Submission to Jurisdiction; Foreign Law.

(a) The parties irrevocably (i) submit to the non-exclusive jurisdiction of any
New York State court sitting in New York City or the United States District
Court for the Southern District of New York in any action or proceeding arising
out of or relating to this Agreement, (ii) waive, to the fullest extent they may
effectively do so, any defense based on inconvenient forum, improper venue or
lack of jurisdiction to the maintenance of any such action or proceeding, and
(iii) waive all right to trial by jury in any action, proceeding or counterclaim
arising out of this Agreement or the transactions contemplated hereby.

(b) Agent shall not be required hereunder to comply with the laws or regulations
of any country other than the United States of America or any political
subdivision thereof. Agent may consult with foreign counsel, at the Company’s
expense, to resolve any foreign law issues that may arise as a result of the
Company or any other party being subject to the laws or regulations of any
foreign jurisdiction.

 

8



--------------------------------------------------------------------------------

19. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflict of laws rules
or principles.

(b) No provision of this Agreement may be amended, modified or waived, except in
a written document signed by both parties.

(c) In the event that any claim of inconsistency between this Agreement and the
terms of the Plan arise, the terms of the Plan shall control, except with
respect to the duties, liabilities and rights, including compensation and
indemnification of Agent as exchange agent, which shall be controlled by the
terms of this Agreement.

(d) If any provision of this Agreement shall be held illegal, invalid, or
unenforceable by any court, this Agreement shall be construed and enforced as if
such provision had not been contained herein and shall be deemed binding and
enforceable to the full extent permitted by applicable law.

(e) This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the respective successors and assigns of the parties hereto.

(f) This Agreement may not be assigned, or otherwise transferred, in whole or in
part, by either party without the prior written consent of the other party,
which the other party will not unreasonably withhold, condition or delay;
provided that (i) consent is not required for an assignment to an affiliate of
Agent and (ii) any reorganization, merger, consolidation, sale of assets or
other form of business combination by Agent shall not be deemed to constitute an
assignment of this Agreement. Any attempted assignment in violation of the
foregoing will be void.

(g) Sections 8, 9, 10, 14, 15, 18 and 19 hereof shall survive termination of
this Agreement.

(h) Nothing in this Agreement shall be construed to give any person or entity
other than Agent and the Company any legal or equitable right, remedy or claim
under this Agreement; but this Agreement shall be for the sole and exclusive
benefit of Agent and the Company.

(i) The headings contained in this Agreement are for the purposes of convenience
only and are not intended to define or limit the contents of this Agreement.

(j) This Agreement may be executed manually in any number of counterparts, each
of which such counterparts, when so executed and delivered, shall be deemed an
original, and all such counterparts when taken together shall constitute one and
the same original instrument.

 

9



--------------------------------------------------------------------------------

(k) This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior written or oral
communications, understandings, and agreements with respect to the subject
matter of this Agreement. The parties acknowledge that the Exhibits hereto are
an integral part of this Agreement.

(l) The Company acknowledges that Agent is subject to the customer
identification program (“Customer Identification Program”) requirements under
the USA PATRIOT Act and its implementing regulations, and that Agent must
obtain, verify and record information that allows Agent to identify the Company.
Accordingly, prior to accepting an appointment hereunder, Agent may request
information from the Company that will help Agent to identify the Company,
including without limitation the Company’s physical address, tax identification
number, organizational documents, certificate of good standing, license to do
business, or any other information that Agent deems necessary. The Company
agrees that Agent cannot accept an appointment hereunder unless and until Agent
verifies the Company’s identity in accordance with the Customer Identification
Program requirements.

[The remainder of this page has been intentionally left blank. Signature page
follows.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year above written.

 

ENERGY PARTNERS, LTD.

By:

 

/s/ John H. Peper

Name:

 

John. H. Peper

Title:

 

Executive Vice President, General Counsel and Corporate Secretary

MELLON INVESTOR SERVICES LLC

By:

 

/s/ E. Kelly Gallagher

Name:

 

E. Kelly Gallagher

Title:

 

Relationship Manager

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF FEES

 

Administration and acceptance fee

      $ 7,500.00

Annual Facility Fee

      $ 1,500.00

Payable at the start of the Billing Year

     

Processing of Accounts, each

      $ 15.00

Examining & Canceling Certificates (per Certificate)

        Included

Items Requiring Additional Handling, additional each occurrence

      $ 20.00

Including Legal Items, Options, Correspondence, Partials, Defective Items,
Window Items, Items requiring back-up withholding, Transfer Requests (per
transfer), multiple checks (per check), Lost Items

     

Issue, Deliver and Reconcile Cash-in-lieu Checks, each

        N/A

Prepare and File Form 1099 (B or D), each

        N/A

With Tendering Stockholder and Appropriate Government Agencies

     

Maintenance of Unexchanged Shareholder File

        Included

Per Unexchanged Account, Per Annum after first year

     

Fractional Calculation, each account

        N/A

Office of Foreign Asset Control (OFAC) Reporting, each holder

        Included

Minimum First Year Fee, Exclusive of Special Services and Out of Pocket

      $ 10,000.00

Special Services

     

* Special Tax Reporting

   $ 3.00/account   

* Follow-up Mailings

   $ 3.00/account   

* Internal Attorney Review of Agreement (if there are any variations on the
standard language)

   $ 1,500.00   

* Manual File Conversion (Not Standard Layout)

   $ 1,500.00   

* Additional Special Services

     By Appraisal   

Out of Pocket Expenses

     Additional   

Including Postage, Printing, Stationery,

     

Overtime, Transportation, Imprinting, Microfilming,

     

Mailing etc. 1

     

 

1

Typesetting vendors charge a rush premium if less than 48 hours is given.
Printing vendors charge a rush premium if less than 5 business days is given.